If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 1, 2019
               Plaintiff-Appellee,

v                                                                    No. 343424
                                                                     Wayne Circuit Court
JA-JUAN JULIANO JENNINGS,                                            LC No. 17-000125-01-FC

               Defendant-Appellant.


Before: O’BRIEN, P.J., and BECKERING and LETICA, JJ.

PER CURIAM.

         Following a six-day trial, a jury convicted defendant, Ja-Juan Juliano Jennings, a juvenile
at the time, of first-degree felony murder, MCL 750.316(1)(b), and armed robbery, MCL
750.529, under theories of aiding and abetting. After the trial, the prosecution moved to set aside
the first-degree murder conviction in the interest of justice if defendant pleaded guilty to second-
degree murder, MCL 750.317, agreed to a term-of-years prison sentence, and complied with
other terms and conditions set forth in an agreement for special consideration. The court granted
the prosecution’s motion, and defendant pleaded guilty to second-degree murder. The court
sentenced defendant to concurrent prison terms of 17 to 60 years for second-degree murder and
17 to 60 years for armed robbery. Defendant appeals as of right his conviction for armed
robbery. We affirm.

                                      I. RELEVANT FACTS

        This case arises from a shooting and robbery that occurred on July 6, 2015, around 9:30
p.m., on Van Dyke Avenue in Detroit, Michigan. The following account of the incident derives
from testimony presented at defendant’s trial. The victim, Devin Guidry, and his cousin, Julian
Croom, walked eastward on Lantz Street until it intersected with Van Dyke Avenue, and then
started walking north on Van Dyke, in the direction of East Outer Drive. Croom testified that
Guidry was wearing a pair of popular Cartier glasses that drew attention from people driving past
them. Croom said he told Guidry to take the glasses off, but Guidry ignored him and continued
walking and looking at his cell phone.




                                                -1-
         About a block west of Van Dyke Avenue, near the intersection of Lantz and Stotter
streets, Croom had noticed what turned out to be defendant and Anthony Walker following them.
Walker was wearing a hoodie, with the hood up and his hand in the pocket, and he and defendant
were “power walking” toward Guidry and Croom. When the two men caught up with Croom
and Guidry, Walker pulled out a gun and shot Guidry in the head at close range. Guidry
collapsed to the ground and his glasses came off. Defendant grabbed the glasses, and he and
Walker fled the scene together. Croom said he ran back to Guidry’s house, calling 9-1-1 as he
ran, and then returned to the scene with Guidry’s brother. An ambulance took Guidry to the
hospital, where medical personnel pronounced him dead on arrival.

        John Mitchell, a detective with the Detroit Police Department and the officer in charge of
investigating Guidry’s murder, read a statement he had obtained from defendant into the record.
According to defendant’s account of the incident, he and Walker were walking behind Guidry
and Croom on Van Dyke Avenue. Guidry looked back and Walker saw his glasses. As they
caught up with Guidry and Croom, defendant heard Croom say, “Watch out.” Then, Walker
pulled out his gun and shot Guidry, who fell to the ground. Walker told defendant to grab the
glasses, and he did. They then ran from the scene to a vacant house. Defendant told Walker that
the glasses were not genuine Cartier’s, whereupon Walker broke the glasses and threw them
down. Walker then threatened to harm defendant if defendant told on him. Defendant said he
did not call the police because he was afraid they would lock him up. Mitchell testified that,
sometime after defendant gave this statement, defendant informed Mitchell that Walker told him
he had a gun while they were walking.

         Also introduced into evidence were three video clips from security cameras of nearby
businesses that showed the incident unfold. Detroit Police Department Sergeant Steven Ford
testified that the videos showed the actual speed at which events happened. In other words, the
video recordings did not speed up or slow down the images. During the trial, the jury saw the
clips in their entirety three times. Among other things, the third clip, the one from the business
closest to the shooting, showed that defendant put on his sunglasses less than a minute before he
and Walker caught up with Guidry and Croom.

                                         II. ANALYSIS

        Defendant argues that the evidence was insufficient to convict him of armed robbery
under an aiding and abetting theory because the prosecution failed to establish the requisite
intent. We disagree.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Hawkins, 245 Mich. App. 439, 457; 628 NW2d 105 (2001). The evidence is reviewed “in a light
most favorable to the prosecutor to determine whether any trier of fact could find the essential
elements of the crime were proven beyond a reasonable doubt.” People v Robinson, 475 Mich. 1,
5; 715 NW2d 44 (2006). The standard this Court uses to review sufficiency of the evidence is
“not whether there was any evidence to support the conviction but whether there was sufficient
evidence to justify a rational trier of fact in finding guilt beyond a reasonable doubt.” People v
Hampton, 407 Mich. 354, 365; 285 NW2d 284 (1979). When reviewing the evidence, factual
conflicts are to be viewed in a light most favorable to the prosecution. People v Wolfe, 440 Mich.
508, 515; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1993). Furthermore, it is up to the

                                               -2-
jury to weigh the evidence presented, and evaluate the credibility of witnesses. See People v
Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008).

       The jury convicted defendant of armed robbery under a theory of aiding and abetting. A
defendant is guilty of aiding and abetting when

         (1) the crime charged was committed by the defendant or some other person; (2)
         the defendant performed acts or gave encouragement that assisted the commission
         of the crime; and (3) the defendant intended the commission of the crime or had
         knowledge that the principal intended its commission at the time that [the
         defendant] gave aid and encouragement. [People v Bennett, 290 Mich. App. 465,
         472; 802 NW2d 627 (2010) (quotation marks and citation omitted).]

MCL 767.39 provides that “[e]very person concerned in the commission of an offense, whether
he directly commits the act constituting the offense or procures, aids, or abets in its commission
may hereafter be prosecuted, indicted, tried and on conviction shall be punished as if he had
directly committed such offense.” “[Aiding and abetting] includes all words or deeds that may
support, encourage, or incite the commission of a crime.” People v Wilson, 196 Mich. App. 604,
614; 493 NW2d 471 (1992). However, “[m]ere presence, even with knowledge that an offense is
about to be committed or is being committed, is not enough to make a person an aider or abettor;
nor is mere mental approval, passive acquiescence or consent sufficient.” People v Turner, 125
Mich. App. 8, 11; 336 NW2d 217 (1983).

        Defendant does not dispute that the prosecution established the first two elements of
aiding and abetting an armed robbery beyond a reasonable doubt. The evidence presented at trial
showed that Walker was the principal perpetrator of the armed robbery. He possessed a weapon
and used violence against Guidry during the course of committing a larceny.1 The evidence also
establishes beyond a reasonable doubt that defendant helped Walker commit the armed robbery
when he followed Walker’s instructions to grab Guidry’s glasses and then fled with Walker to a
vacant house. However, defendant disputes the third element necessary to prove that he
committed armed robbery as an aider and abettor, arguing that the evidence presented at trial was
insufficient to prove beyond a reasonable doubt that he intended the commission of armed


1
    The elements of armed robbery are:


         (1) the defendant, in the course of committing a larceny of any money or other
         property that may be the subject of a larceny, used force or violence against any
         person who was present or assaulted or put the person in fear, and (2) the
         defendant, in the course of committing the larceny, either possessed a dangerous
         weapon, possessed an article used or fashioned in a manner to lead any person
         present to reasonably believe that the article was a dangerous weapon, or
         represented orally or otherwise that he or she was in possession of a dangerous
         weapon. [People v Chambers, 277 Mich. App. 1, 7; 742 NW2d 610 (2007)
         (footnote omitted).]


                                                -3-
robbery or knew that Walker intended to commit armed robbery when he (defendant) took
Guidry’s glasses and fled. He contends that nothing in his statement to Detective Mitchell
suggested that he knew beforehand that Walker intended to rob, shoot, or assault Guidry, and
that the was merely present when Walker committed the crime.

        Circumstantial evidence and reasonable inferences arising from the evidence are
sufficient to prove the elements of a crime. People v Lane, 308 Mich. App. 38, 58; 862 NW2d
446 (2014). “[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind, which can be inferred from all the evidence presented.” Kanaan, 278 Mich. App. at
622. Factors that may be considered in determining the state of mind of an aider and abettor
“include a close association between the defendant and the principal, the defendant’s
participation in the planning and execution of the crime, and evidence of flight after the crime.”
People v Carines, 460 Mich. 750, 758; 597 NW2d 130 (1999).

        After thorough review of the record, we are convinced that the prosecution presented
sufficient evidence that, if believed, would “justify a rational trier of fact in finding guilt beyond
a reasonable doubt.” Hampton, 407 Mich. at 365. Detective Mitchell testified that defendant
knew Walker had a gun before the shooting and robbery occurred because Walker told him so
while the two men were walking. Croom testified that Guidry’s glasses were popular, sought
after, and recognizable as Cartier’s, and defendant said in his statement that Walker saw
Guidry’s glasses when Guidry looked back toward them. Croom’s testimony indicated that it
was obvious that defendant and Walker were following them, and Croom said they were “power
walking” to catch up with him and Guidry. Walker wore his hoodie over his head on a hot July
night, and less than a minute before reaching Guidry and Croom, defendant donned sunglasses,
even though it was nearly 9:30 at night. Immediately upon catching up with them, Walker shot
Guidry, defendant grabbed his glasses, and Walker and defendant fled together to a vacant
house, where defendant inspected the glasses and determined that they were not genuine Cartier
glasses.

        A jury that believed this testimony might reasonably infer that defendant knew that
genuine Cartier glasses were valuable, and that Walker thought Guidry’s glasses were genuine,
wanted them, and intended to take them. The jury might also reasonably infer that defendant
knew that, in the likely event that Guidry resisted the loss of his valuable glasses, Walker had a
gun and was prepared to use it to take the glasses by force or threat of violence. Considering
Croom’s testimony about the value and desirability of the glasses, the jury might reasonably
infer that defendant anticipated that Guidry would not hand over the glasses without at least the
threat of force or violence. That defendant continued to accompany Walker and sped up with
Walker to catch Guidry and Croom supports the reasonable inference that, aware of Walker’s
plan to take the glasses, by force if necessary, defendant elected to support him in the scheme.
That defendant put on sunglasses about a minute before making contact with Guidry and Croom
gives rise to two reasonable inferences. First, defendant had time to change his mind and break
off his pursuit of Guidry and Croom, but he chose to participate in the scheme. Second, knowing
that a crime was about to be committed, defendant took measures to avoid recognition.

       Fleeing with Walker after the shooting and robbery further supports the jury’s reasonable
inference that defendant and Walker acted in concert. See Carines, 460 Mich. at 758 (a jury may

                                                 -4-
consider flight from the crime in determining the state of mind of an aider and abettor). Giving
the glasses to Walker after reaching the safety of the vacant building and informing him that they
were not genuine Cartier glasses further supports the reasonable inference that defendant knew
Walker thought the glasses were genuine, wanted them, and intended to take them. Watching the
video clips of the incident three times allowed the jury multiple opportunities to observe and
draw reasonable inferences from defendant’s actions and body language. Further, to the extent
that a close association of the principal and the aider and abettor is evidence of the latter’s state
of mind, id., the jury heard testimony from an expert in cell phone analysis that defendant and
Walker were in close and repetitive contact the day of the incident and for months thereafter.

       Contrary to defendant’s contention on appeal, the prosecutor presented more than
minimal evidence of defendant’s state of mind. See Kanaan, 278 Mich. App. at 622. As the
foregoing shows, the evidence was sufficient to allow the jury to conclude beyond a reasonable
doubt that defendant was not merely present during the robbery. See Turner, 125 Mich. App. at
11. The evidence presented at trial supported the reasonable inference that, at the very least,
defendant knew Walker intended the armed robbery of Guidry at the time defendant gave Walker
aid and encouragement. See Bennett, 290 Mich. App. at 472.

         Defendant challenges the prosecutor’s assertion during closing argument that defendant’s
act of putting on sunglasses shortly before making contact with Guidry and Croom established
that he knew a crime was about to occur and attempted to conceal his identity. Defendant argues
that the prosecutor’s statement was mere speculation, and that speculation does not rise to the
level of establishing proof beyond a reasonable doubt. However, it is not unusual for robbers to
attempt to hide their facial features with sunglasses. See e.g., People v Davis, 277 Mich. App.
676, 678; 747 NW2d 555, judgment vacated in part and lv den in part 482 Mich. 978 (2008);
People v Coomer, 245 Mich. App. 206, 221-222; 627 NW2d 612 (2001). Further, “[i]t is for the
trier of fact, not the appellate court, to determine what inferences may be fairly drawn from the
evidence and to determine what weight to be accorded those inferences.” People v Hardiman,
466 Mich. 417, 428; 646 NW2d 158 (2002). Moreover, even if we agreed with defendant’s
characterization of the prosecutor’s inference, the trial court’s instructions would have cured any
alleged error regarding the prosecutor’s comment or suggestion. People v Mahone, 294 Mich
App 208, 212; 816 NW2d 436 (2011) (“Jurors are presumed to follow their instructions, and it is
presumed that instructions cure most errors.”). The court charged the jury with deciding what
the facts of the case were and instructed it to consider and base its decision only on the evidence
properly admitted at trial and that the attorneys’ arguments were not evidence. These
instructions adequately cured any improper comment by the prosecutor. Id.

       Affirmed.



                                                              /s/ Colleen A. O’Brien
                                                              /s/ Jane M. Beckering
                                                              /s/ Anica Letica




                                                -5-